ON PETITION FOR CERTIFICATION
To the Appellate Division, Superior Court,
Petition for certification is granted, and the judgment of the Appellate Division is summarily modified to vacate that Court’s imposition of a new sentence on defendant. The matter is remanded to the trial court for a resentencing of defendant to an extended term under N.J.S.A. 2C:44 — 3; provided however, that as noted in the decision of the Appellate Division, defendant’s prior record shall not be “double counted” in arriving at an appropriate sentence.
Jurisdiction is not retained.